UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Kratos Defense & Security Solutions, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-34460 13-3818604 (Commission File Number) (IRS Employer Identification Number) 4820 Eastgate Mall, Suite 200, San Diego, California 92121 (Address of Principal Executive Offices, Including Zip Code) Deborah S. Butera Kratos Defense & Security Solutions, Inc. 4820 Eastgate Mall, Suite 200 San Diego, California 92121 (858) 812-7300 (Name and Telephone Number, Including Area Code, of Person to Contact in Connection with this Report) Check the appropriate to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2013. Section 1 – Conflict Minerals Disclosure Item 1.01Conflict Minerals Disclosure and Report This Form SD of Kratos Defense & Security Solutions, Inc. (the "Company) is filed pursuant to Rule 13p-1 promulgated under the Securities Exchange Act of 1934, as amended, for the reporting period January 1, 2013 to December 31, 2013. A copy of the Company's Conflict Minerals Report is provided as Exhibit 1.02 to this Form SD and is publicly available on the Company’s website, www.kratosdefense.com. Item1.02Exhibit The Company has filed the Conflict Minerals Report required by Form SD as Exhibit 1.02 hereto. Section 2 ― Exhibits Item2.01Exhibits The following exhibit is filed as part of this report. ExhibitNo. Description ofExhibit Conflict Minerals Report of Kratos Defense & Security Solutions, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kratos Defense & Security Solutions, Inc. Date: May 30, 2014 By: /s/ Deborah S. Butera Name: Deborah S. Butera Title: Senior Vice President, General Counsel/Registered In-House Counsel, Chief Compliance Officer, and Secretary
